FOR PUBLICATION                                FILED
                     UNITED STATES COURT OF APPEALS                            FEB 24 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ALEX MORGAN; et al.,                              No.    21-55356

                 Plaintiffs-Appellants,           D.C. No.
                                                  2:19-cv-01717-RGK-AGR
 v.                                               Central District of California,
                                                  Los Angeles
UNITED STATES SOCCER
FEDERATION, INC.,                                 ORDER

                 Defendant-Appellee.

Before: WARDLAW and HURWITZ, Circuit Judges, and ROSENTHAL,* Chief
District Judge.

      The parties’ joint motion to remove this appeal from the oral argument

calendar and to place this appeal in abeyance is granted. Oral argument in this

matter, scheduled for March 7, 2022, at 1:00 p.m., in Pasadena, California, is

vacated. Further proceedings are stayed pending finalization of the terms of the

parties’ settlement in principle. The parties shall file a joint status report every

thirty days from the date of this order.

      This panel of the court shall retain jurisdiction over this appeal.

      IT IS SO ORDERED.


      *
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.